Citation Nr: 0719592	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-40 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial rating for a back 
disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased initial rating for a left 
knee disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that granted 
service connection and awarded a 20 percent disability rating 
for a back disability, effective December 5, 2003, and 
granted service connection and awarded a 10 percent 
disability rating for a left knee disability, effective 
December 5, 2003.  In September 2006, the Board remanded 
these claims for further development. 

The claim for increased rating for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.   
   

FINDING OF FACT

The veteran's left knee disability (moderate degenerative 
joint disease) is manifested by 100 degrees flexion and 0 
degrees extension, with objective evidence of painful motion 
and crepitus.  There is no clinical evidence of arthritis, 
edema, effusion, ankylosis, subluxation, instability, 
dislocation, or locking. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a left 
knee disability (moderate degenerative joint disease) have 
not been met since December 5, 2003, the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 
5003, 5010, 5257, 5260, 5261 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2006).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, in 
this case the veteran timely appealed the rating initially 
assigned for this disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 


innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.    38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2006).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2006).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the 
spine and knee are considered major joints.  See 38 C.F.R. § 
4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The Board has evaluated the veteran's left knee disability 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2006).  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23- 
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability. 

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2006).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.    

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2006).  

The veteran's left knee disability has been rated 10 percent 
disabling under DC 5257, which contemplates other impairment 
of the knee.  Alternative codes for possible application are 
DC 5260, which pertains to limitation of flexion of the leg, 
DC 5261, which pertains to limitation of extension of the 
leg, and DC 5003 and 5010, which pertain to arthritis.  

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocated semilunar cartilage), 5259 (removal of semilunar 
cartilage, symptomatic), 5262 (impairment 


of the tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.  

Private medical records dated from August 1996 to August 2003 
show that the veteran was treated occasionally for his left 
knee disability.  August 1996 and September 1996 x-ray 
examinations reveal mildly decreased medial joint space in 
the left knee.  

On VA examination in March 2004, the veteran reported that 
his left knee pain started three years previously due to 
overuse of his left knee to protect his right total knee 
replacement leg.  He complained of an on and off mild to 
severe pain in the anterior aspect of the left knee 
associated with difficulty extending the left knee and 
occasional giving away of the left knee with a tendency to 
fall.  He reported thermal swimming pool therapy sessions, 
and that walking or sitting a lot aggravated the pain.  He 
reported that he had one occasion of an acute flare-up of 
knee pain within the previous year, which functionally 
impaired him and lasted for one and one-half weeks.  The 
veteran needed one crutch for ambulation all the time.  There 
were no noted episodes of dislocation or recurrent 
subluxation, symptoms for inflammatory arthritis, or history 
of surgery to the left knee.  Range of motion testing of the 
left knee revealed 100 degrees flexion and 0 degrees 
extension.  There was objective evidence of painful motion on 
all movements of the left knee following repetitive use.  The 
veteran was found to be limited by pain on the left knee 
following repetitive use on the examination but not limited 
by fatigue, weakness, or lack of endurance.  There was no 
edema, effusion, instability, weakness of the left knee 
extensor muscle quadriceps, redness, heat, abnormal movement, 
ankylosis, or leg discrepancy.  There was tenderness to 
palpation on the left suprapatellar area, guarding of 
movement of the knee, positive crepitation, and positive 
patellar grinding test.  The veteran could walk unaided 
limping with a slow guarded gait.  The examiner diagnosed the 
veteran with moderate degenerative joint disease of the 
patella and left knee confirmed by x-ray.  



A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.  Private treatment records dated from August 1996 to 
August 2003 do not demonstrate findings of instability or 
recurrent subluxation.  On examination in March 2004, the 
veteran's left knee was noted to be stable, and there were no 
episodes of recurrent subluxation.  Given that there is no 
clinical evidence of instability and subluxation of his left 
knee, the Board finds that the veteran's knee impairment does 
not qualify as "moderate," and that he is therefore not 
entitled to a rating higher than 10 percent under DC 5257.  

Diagnostic Code 5260 concerns limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.  On VA examination in March 2004, 
range of motion testing of the left knee revealed 100 degrees 
flexion.  As noted above, flexion ranging from 140 degrees to 
0 degrees is considered normal for VA purposes.  See 38 
C.F.R. § 4.71a, Plate II.  In this case, at no time has the 
veteran been shown to have flexion limited to less than 100 
degrees.  Limitation of flexion to 100 degrees or better does 
not warrant a rating higher than 10 percent under DC 5260.  

Under DC 5261 (limitation of extension of the leg), a zero 
percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  On VA examination in March 2004, the veteran had 
extension to 0 degrees.  Extension ranging from 140 degrees 
to 0 degrees is considered normal for VA purposes.  See 38 
C.F.R. § 4.71a, Plate II.  Unlimited extension warrants a 
noncompensable rating.  Accordingly, the veteran is not 
entitled to a rating higher than 10 percent under DC 5261.  

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, the veteran has been shown to have 
no change in range of motion of his left knee with repetitive 
movement, nor increased fatigue, weakness, or lack of 
endurance following repetitive use.  The veteran was limited 
only by pain in the left knee following repetitive use, but 
there is no credible evidence that any pain on use or during 
flare-ups, abnormal movement, fatigability, incoordination, 
or any other such factors results in the left knee being 
limited in motion to the extent required for rating higher 
than 10 percent.  See 38 C.F.R. §§ 4.40, 4.45; De Luca v. 
Brown, 8 Vet. App. 202 (1995).  

There is no evidence in this case that demonstrates that 
the veteran's left knee disability is manifested by 
arthritis.  Even assuming, however, that the veteran's left 
knee disability is manifested by arthritis, the Board finds 
that the veteran is not entitled to a rating in excess of 10 
percent for his disability under the diagnostic criteria 
pertaining to arthritis because he has already been granted a 
10 percent rating under DC 5257, a diagnostic code predicated 
upon limitation of motion.  See 38 C.F.R. § 4.71.  The 
criteria under DCs 5003 and 5010 only apply when limitation 
of motion would be noncompensable under a limitation of 
motion code.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Thus, even 
assuming that the veteran has a group of minor joints 
affected by arthritis, he is not entitled to a rating higher 
than 10 percent under the diagnostic codes pertaining to 
arthritis because a 10 percent rating has already been 
assigned for joints included in that group of joints.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's left knee disability warrant no more than a 10 
percent rating.  The Board finds that the veteran is not 
entitled to a separate rating for any neurological component 
of his knee disability, as there is no objective evidence of 
any neurological manifestations.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).
 
The Board furthermore finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's left knee disability was more than 
10 percent disabling.  He is accordingly not entitled to 
receive a "staged" rating.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004 and October 
2006; a rating decision in April 2004; a statement of the 
case in August 2004, and a supplemental statement of the case 
in February 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  


ORDER

An initial rating in excess of 10 percent for a left knee 
disability is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

On VA examination in March 2004,  the examiner diagnosed the 
veteran with lumbosacral paravertebral myositis with 
radiculopathy.  Regarding the neurological manifestations of 
the back disability, the examiner reported the veteran 
experiencing diminished pinprick and smooth sensation of the 
right L4-L5 dermatomes of the leg and foot.  There was a 5 
centimeter muscle atrophy of the right thigh suprapatellar 
region.  It remains unclear whether the symptoms the 
veteran's lumbar radiculopathy produces are a unilateral or 
bilateral condition.  The Board finds that an additional 
examination and opinion addressing the question of the 
neurological manifestations of the veteran's back disability 
is necessary in order to fairly decide the merits of the 
veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
neurological examination to determine 
the current severity of his lumbar 
radiculopathy condition.  The 
examination report should note which 
nerve or nerves are affected by the 
radiculopathy, the extent to which the 
nerve or nerves are affected, whether 
the neurological condition is 
unilateral or bilateral, and what 
symptoms the neurological condition 
produces.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination and the examination report 
should note that review.

2.  Then, readjudicate the claim for an 
increased rating for a back disability.  
Consider whether the evidence warrants 
separate evaluation of any associated 
objective neurological abnormalities 
under an appropriate diagnostic code.  
If the decision remains adverse to the 
veteran, issue the veteran and his 
representative a supplemental statement 
of the case and allow him the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


